United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, SAN FRANCISCO
AIR MAIL CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0349
Issued: July 1, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2021 appellant filed a timely appeal from a December 9, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a right middle finger
condition causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 9, 2020 decision, OWCP received additional evidence and
appellant also submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The
Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its final
decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R.
§ 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 5, 2020 appellant, then, a 56-year-old parcel post distributor (machine), filed
an occupational disease claim (Form CA-2) alleging that she developed right middle trigger finger
due to factors of her federal employment, including repetitive motion. She asserted that she
experienced pain in her right middle finger and when she closed her hand, her middle finger makes
a clicking sound and locks, forcing her to use her left hand. Appellant noted that she first became
aware of her condition and its relation to her federal employment on September 21, 2020. She did
not stop work.
In an October 16, 2020 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary to establish her claim and attached a factual questionnaire for her completion.
In a separate development letter of even date, OWCP requested that the employing establishment
provide additional information including comments from a knowledgeable supervisor and an
explanation of appellant’s work activities. It afforded both parties 30 days to submit the necessary
evidence.
In a September 21, 2020 report, Dr. Karl Lee, an internist, diagnosed right middle trigger
finger. In a work status report of even date, he found that appellant was unable to work from
September 21 to October 6, 2020 due to pain in her right hand. In a separate work status report of
even date, Dr. Douglas Thierer, Board-certified in occupational medicine, also diagnosed right
middle trigger finger and provided work restrictions.
Appellant, in an October 9, 2020 statement, contended that her work activities contributed
to her injury. She noted that her work duties consisted of repetitive keying, feeding mail to and
clearing mail from machines, lifting, tying sacks, gripping bundles of mail to process, and sorting
mail. Appellant explained that she performed these repetitive activities every day at the employing
establishment for eight hours a day. She noted that she had no hobbies or activities outside work
that were relevant to her working conditions and indicated that she only used her personal
computer limited to checking e-mail and paying bills. Appellant asserted that she experienced
pain in her middle finger, which would get stuck in a bent position and would only bend or
straighten with a snap. She indicated that she was diagnosed with right middle trigger finger on
September 21, 2020 and received a cortisone injection in her right palm.
In an October 16, 2020 response to OWCP’s development questionnaire, the employing
establishment concurred with appellant’s allegations and noted that appellant’s work duties
consisted of keying, lifting, tying sacks, feeding mail to machines, clearing mail from machines,
and sorting mail.
In an October 21, 2020 doctor’s first report of occupational injury or illness, Dr. Thierer
noted that appellant had been working at the employing establishment since February 13, 1988.
Appellant reported that, when she made a fist, her right middle finger would lock and she could
not extend at the proximal interphalangeal joint. Dr. Thierer summarized appellant’s job duties as
requiring repetitive hand activities, including gripping, grasping, pushing, pulling, lifting, and
keyboard use. He conducted a physical examination and diagnosed right middle trigger finger.
Dr. Thierer also noted that appellant had pain related to repetitive pulling, pushing, lifting, and
keyboard use. He provided work restrictions.
2

In an October 26, 2020 response to OWCP’s development questionnaire, appellant again
asserted that her repetitive work duties, including repetitive keying, feeding mail to machines,
clearing mail from machines, lifting, tying sacks, gripping pouches/bundles of mail to process, and
sorting mail daily, caused her injury. She reiterated that she performed these work duties every
day at the employing establishment for eight hours per day.
Dr. Thierer, in a November 3, 2020 report, indicated that he had conducted a physical
examination, which demonstrated full range of motion except for slightly decreased range of
motion in the right middle finger’s metacarpophalangeal joint and proximal interphalangeal joint
with flexion and extension. He reviewed an October 21, 2020 x-ray of appellant’s right hand,
which revealed no acute fracture or dislocation, but demonstrated ulnar styloid old tiny avulsion
fracture and mild degenerative joint disease at right thumb joints. Dr. Thierer diagnosed right
middle trigger finger and repetitive strain injury. He indicated that appellant could return to work
with restrictions.
In a November 17, 2020 report, Dr. Thierer reiterated his findings and diagnoses.
In a November 24, 2020 report, Dr. David W. Zeltser, a vascular surgeon, noted that
appellant previously received a corticosteroid injection. He diagnosed right middle trigger finger
and noted that her condition was aggravated by repetitive motions. Dr. Zeltser indicated that
appellant no longer experienced pain or clicking in her right middle finger.
In a December 1, 2020 work status report, Dr. Thierer reiterated his diagnoses.
By decision dated December 9, 2020, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence of record was insufficient to establish causal relationship
between her diagnosed right middle finger condition and the accepted factors of her federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
3

Supra note 1.

4

J.W., Docket No. 18-0678 (issued March 3, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

J.S., Docket No.18-0657 (issued February 26, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

L.J., Docket No. 19-1343 (issued February 26, 2020); R.R., Docket No. 18-0914 (issued February 24, 2020);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right middle
finger condition causally related to the accepted factors of her federal employment.
In his October 21, 2020 report, Dr. Thierer noted that appellant’s job required repetitive
activities, including gripping, grasping, pushing, pulling, lifting, and keyboard use. He conducted
a physical examination and diagnosed right middle trigger finger. Although he noted that appellant
engaged in such activities as gripping and grasping at work, Dr. Thierer offered no opinion on the
causal relationship of appellant’s job duties and the diagnosed right middle trigger finger. The
Board has held that a report is of limited probative value regarding causal relationship if it does
not contain medical rationale explaining how an employment activity could have caused or
aggravated a medical condition.10 As such, Dr. Thierer’s October 21, 2020 report is insufficient
to establish appellant’s claim.
In a November 24, 2020 report, Dr. Zelster diagnosed right middle trigger finger and
opined that appellant’s condition was aggravated by repetitive motions. However, he did not
describe appellant’s work duties in detail or provide adequate medical rationale in support of his
opinion that appellant’s job duties aggravated right middle trigger finger. As previously stated, a
report is of limited probative value regarding causal relationship if it does not contain medical
rationale explaining how an employment activity could have caused or aggravated a medical
condition.11 Thus, Dr. Zelster’s report is also insufficient to establish causal relationship.
In reports dated September 21, November 3 and 17, and December 1, 2020, Dr. Thierer
conducted a physical examination, reviewed the October 21, 2020 x-ray of appellant’s hand, and
7

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

8

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
9
R.G., Docket No. 18-0792 (issued March 11, 2020); D.J., Docket No. 19-1301 (issued January 29, 2020); I.J., 59
ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

M.R., Docket No. 19-1954 (issued March 1, 2021); V.L., Docket No. 20-0884 (issued February 12, 2021).

11

Id.

4

diagnosed right middle trigger finger and repetitive strain injury. However, these reports are of no
probative value because Dr. Thierer failed to provide an opinion as to whether appellant’s right
middle trigger finger condition was related to the accepted employment factors. Similarly, in his
September 21, 2020 report, Dr. Lee also failed to provide an opinion on causation. The Board has
held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.12 Thus, these reports are
insufficient to establish appellant’s claim.
Dr. Lee, in his September 21, 2020 work status report, opined that appellant was unable to
work due to pain in her right hand. The Board has consistently held that a diagnosis of “pain” does
not constitute the basis for payment of compensation, as pain is a symptom not a specific
diagnosis.13 Furthermore, the Board has held that a medical report lacking a firm diagnosis and a
rationalized medical opinion regarding causal relationship is of no probative value. 14 As Dr. Lee
did not offer a valid medical diagnosis, his report is insufficient to establish causation.
Appellant has not submitted rationalized medical evidence establishing that her diagnosed
right middle trigger finger condition is causally related to the accepted factors of her federal
employment. Thus, the Board finds that she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right middle
finger condition causally related to the accepted factors of her federal employment.

12

D.M., Docket No. 20-1347 (issued January 29, 2021); S.J., Docket No. 19-0696 (issued August 23, 2019); M.C.,
Docket No. 18-0951 (issued January 7, 2019).
13

T.S., Docket No. 20-0343 (issued July 15, 2020); D.H., Docket No. 19-0931 (issued October 2, 2019); R.R.,
Docket No. 18-1093 (issued December 18, 2018); A.C., Docket No. 16-1587 (issued December 27, 2016); Robert
Broome, 55 ECAB 339 (2004).
14

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

5

ORDER
IT IS HEREBY ORDERED THAT the December 9, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 1, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

